      Case: 1:17-cv-05186 Document #: 162 Filed: 03/20/19 Page 1 of 2 PageID #:835




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 OMAR WILLIAMS,

                Plaintiff,
 v.                                                   Case No. 2017 C 5186

 CITY OF CHICAGO,                                     Hon. Virginia M. Kendall
 COOK COUNTY, ILLINOIS,
 CAROL MARESSO,
 MARCO GARCIA,
 DONALD HILL, and
 MEGAN GOLDISH,

                Defendants.


                    STIPULATION OF VOLUNTARY DISMISSAL
              OF DEFENDANTS MEGAN GOLDISH AND COOK COUNTY

        Pursuant to Federal Rule of Civil Procedure 41(a), Plaintiff Omar Williams and Defendants

Megan Goldish and Cook County stipulate to the dismissal of all claims against Defendants Megan

Goldish and Cook County with prejudice, the parties bearing their own fees and costs.

Dated: March 20, 2019

 Respectfully submitted,                         Respectfully submitted,

 /s/Kenneth M. Battle                            /s/ Paul K. Vickrey
 Kenneth M. Battle                               Paul K. Vickrey (vickrey@vvnlaw.com)
 Winnefred A. Monu                               Patrick F. Solon (solon@vvnlaw.com)
 Jessica Gomez-Feie                              Dylan M. Brown (dbrown@vvnlaw.com)
 O'Connor & Battle, LLP                          Gretchen L. Schmidt (schmidt@vvnlaw.com)
 20 N. Clark Street, 16th Floor                  Vitale, Vickrey, Niro & Gasey
 Chicago, IL 60601                               311 S. Wacker Drive, Suite 2470
 312-786-4600                                    Chicago, IL 60606
 kbattle@mokblaw.com                             (312-236-0733
 wmonu@mokblaw.com
 jgf@mokblaw.com                                 Attorneys for Plaintiff

 Attorneys for Cook County and Megan
 Goldish
    Case: 1:17-cv-05186 Document #: 162 Filed: 03/20/19 Page 2 of 2 PageID #:836




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on March 20, 2019 the foregoing:

                    STIPULATION OF VOLUNTARY DISMISSAL
              OF DEFENDANTS MEGAN GOLDISH AND COOK COUNTY

was filed electronically with the Clerk of the Court for the Northern District of Illinois using the
Court’s Electronic Case Filing System, which will send notification to the registered participants
of the ECF System as listed:

 Eric S. Palles                                   Allyson L. West
 Gary Ravitz                                      James J. Chandler
 Emily Wessel Farr                                Cook County State’s Attorney’s Office
 David Leonard Farr                               50 W. Washington Street
 Ravitz & Palles, P.C.                            Richard J. Daley Center, Room 500
 203 N. LaSalle Street, Suite 2100                Chicago, IL 60602
 Chicago, IL 60601                                (312) 603-1902
 312-558-1689                                     allyson.west@cookcountyil.gov
 epalles@ravitzpalles.com                         james.chandler@cookcountyil.gov
 gravitz@ravitzpalles.com
 efarr@ravitzpalles.com                           Kenneth M. Battle
 emily@farrandfarr.com                            Winnefred A. Monu
 dfarr@ravitzpalles.com                           Jessica Gomez-Feie
 dave@farrandfarr.com                             O'Connor & Battle, LLP
                                                  20 N. Clark Street, 16th Floor
 Attorneys for City of Chicago, Carol             Chicago, IL 60601
 Maresso, Margo Garcia and Donald Hill            312-786-4600
                                                  kbattle@mokblaw.com
                                                  wmonu@mokblaw.com
                                                  jgf@mokblaw.com

                                                  Attorneys for Cook County and Megan
                                                  Goldish


        I certify that all parties in this case are represented by counsel who are CM/ECF
participants.

                                              /s/ Paul K. Vickrey
                                              Attorneys for Omar Williams




                                               -2-
